                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

KIM CAMPBELL,                                        )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )       Civil No. 3:18-cv-00270
                                                     )       Judge Trauger
MARSHALLS-TJX, ET AL.,                               )
                                                     )
       Defendants.                                   )

                                            ORDER

       On September 10, 2019, the magistrate judge issued a Report and Recommendation

(Docket No. 29), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that this case is

DISMISSED WITHOUT PREJUDICE under Federal Rules of Civil Procedure 4(m).

       This Order constitutes the judgment in this case.

       It is so ORDERED.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge




     Case 3:18-cv-00270 Document 30 Filed 05/08/20 Page 1 of 1 PageID #: 134
